F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit

                                                                          AUG 7 1998
                    UNITED STATES COURT OF APPEALS

                                 TENTH CIRCUIT                        PATRICK FISHER
                                                                              Clerk


 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,                    No. 97-7138
          v.                                          E.D. Oklahoma
 RAMON MEDINA MOLINA,                            (D.C. No. 97-CV-272-S)

               Defendant - Appellant.


                            ORDER AND JUDGMENT *


Before ANDERSON, McKAY, and LUCERO, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34 (a); 10th Cir. R. 34.1.9. This cause is

therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      This matter is before us on the application of Ramon Medina Molina for a

Certificate of Appealability pursuant to 28 U.S.C. § 2253 with respect to the

district court’s denial of Mr. Molina’s action pursuant to 28 U.S.C. § 2255.

      Mr. Molina was convicted in federal district court of drug conspiracy,

interstate travel to promote racketeering, conspiracy, interstate travel with the

intent to commit murder, and killing an individual in furtherance of a continuing

criminal enterprise. He was sentenced to three consecutive life imprisonment

terms and two concurrent terms of five years each. We affirmed those

convictions on direct appeal. See United States v. Molina, 75 F.3d 600 (10th

Cir.), cert. denied, 517 U.S. 1249 (1996). Our review on direct appeal not only

included numerous issues raised by Mr. Molina directly, but also issues advanced

by his codefendants, which Mr. Molina adopted. We found all of the issues to be

without merit, referring specifically to our opinion in United States v. McCullah,

76 F.3d 1087 (10th Cir. 1996), cert. denied, 117 S. Ct. 1699 (1997).

      In his petition pursuant to 28 U.S.C. § 2255, Mr. Molina reasserts some

issues which we refused on direct appeal and asserts others which are

procedurally barred. Mr. Molina then proceeds to assert that he received

ineffective assistance of counsel because of the foregoing and other errors, many

of which are made essentially in the form of bare conclusions.




                                         -2-
      We have reviewed all of Mr. Molina’s allegations, as well as the entire file,

and conclude that the district court did not err in denying relief for the reasons

stated in the district court’s order dated November 13, 1997. As to the ineffective

assistance of counsel claim, we are satisfied that there is no reasonable

probability that the results of the proceedings would be different and that no

argument presented rises to the level of the required substantial showing of the

denial of a constitutional right. See 28 U.S.C. § 2253(c). Accordingly, we deny

Mr. Molina’s application for a certificate of appealability, and the appeal is

DISMISSED.


                                                ENTERED FOR THE COURT


                                                Stephen H. Anderson
                                                Circuit Judge




                                          -3-